Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          December 4, 2018


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    IN THE MATTER OF THE PERSONAL                                     No. 49337-3-II
    RESTRAINT PETITION OF:

    AMANDA CHRISTINE KNIGHT,

                         Petitioner.

                                                               UNPUBLISHED OPINION




         SUTTON, J. — Amanda Christine Knight seeks relief from personal restraint following her

jury trial convictions for the first degree felony murder of James Sanders; the first degree robberies

of James1 and his wife Charlene Sanders; the second degree assaults of Charlene and one of

James’s children, JS; and the first degree burglary. We affirmed Knight’s convictions on direct

appeal. State v. Knight, 176 Wash. App. 936, 309 P.3d 776 (2013). In her personal restraint petition

(PRP), Knight claims, for the first time, that because the jury instructions did not require the jury

to specify which first degree robbery was the predicate offense for the felony murder conviction,

her conviction for the first degree robbery of James merges with the felony murder conviction.

She also claims that because State v. Whittaker2 changed the way that courts analyze the merger

doctrine, we should reconsider our prior decision rejecting her argument that the convictions for


1
 Because the victims share the same last name we refer to them by their first names. We intend
no disrespect.
2
    State v. Whittaker, 192 Wash. App. 395, 367 P.3d 1092 (2016).
No. 49337-3-II


the first degree robbery of Charlene and the second degree assault of Charlene did not merge.

Alternatively, Knight claims that the evidence is insufficient to support the convictions for the first

degree felony murder of James and the convictions for the second degree assaults of Charlene and

JS based on accomplice liability. In addition, she asserts that she received ineffective assistance of

appellate counsel because her appellate counsel failed to adequately address her merger arguments

on direct appeal.

       We hold that (1) the independent purpose or effect rule prevents the merger of the

convictions for the first degree felony murder and the first degree robbery of James, (2) Whittaker

did not change the merger analysis, so we decline to reconsider Knight’s other merger argument,

(3) the evidence is sufficient to support the convictions for the first degree felony murder and the

second degree assaults of Charlene and JS, and (4) Knight’s appellate counsel did not provide

ineffective assistance of appellate counsel by failing to adequately address the merger arguments.

Accordingly, we deny this PRP.

                                               FACTS

                                          I. BACKGROUND

       In April 2010, Knight, Kyoshi Higashi, Joshua Reese, and Clabon Berniard jointly

participated in a home invasion robbery in Lake Stevens. Knight, 176 Wash. App. at 941. Not long

after, on April 28, Higashi contacted Knight and told her that he wanted to commit another robbery.

       After Higashi found a Craigslist advertisement for a wedding ring posted by James

Sanders, Knight contacted James and asked to see the ring. Wanting to arrive after dark, Knight

arranged to meet James at the Sanderses’ house at 9:00 PM.




                                                  2
No. 49337-3-II


          Knight drove Higashi, Berniard, and Reese to the Sanderses’ house and parked so they

could make a quick getaway. Higashi was in possession of Knight’s firearm; Reese and Berniard

were also armed. Reese and Berniard remained in the car. Knight and Higashi met James outside

the house. The three then entered the Sanderses’ kitchen.

          Once inside, James gave an old wedding ring to Knight and Higashi. James then called

upstairs to his wife, Charlene, to help him answer the questions that Knight and Higashi were

asking about the ring. The Sanderses’ two children, JS and CK, remained upstairs.

          Knight told James that she was interested in buying the ring. At first, Higashi revealed a

large amount of cash, but he then drew a gun and threatened James and Charlene. “Charlene and

James told Higashi and Knight to take whatever they wanted and to leave.” Knight, 176 Wash. App.

at 942.

          Knight zip-tied Charlene’s hands behind her back and removed Charlene’s wedding ring

from her finger. Higashi zip-tied James’s hands behind his back. After Knight or Higashi removed

James’s wedding ring from his finger, they ordered James and Charlene to lie face down on the

floor.

          Through a Bluetooth headset, Knight signaled Reese and Berniard to enter. “Knight knew

that Reese and Berniard possessed loaded guns and that using these guns was part of the group’s

plan to carry out the Sanderses’ home invasion robbery.” Knight, 176 Wash. App. at 942.

          Once inside the house, Reese and Berniard went upstairs and returned with the two Sanders

children. At gunpoint, Reese and Berniard forced the boys to lie face down near the kitchen

entryway. Charlene and JS watched as Knight and Higashi gathered items from the house. Knight

also searched the main upstairs bedroom for additional items to steal.



                                                  3
No. 49337-3-II


        While Knight was upstairs, Berniard held a gun to Charlene’s head and asked where their

safe was. When Charlene responded that they did not own a safe, Berniard kicked her in the head

and threatened to kill her and her children. Charlene believed she was going to die. She eventually

admitted that there was a safe in the garage, and Berniard forced James into the garage to open the

safe.

        When Berniard forced James into the garage to open the safe, James broke free of his

restraints and attacked Berniard. “Berniard shot James in the ear, knocking him unconscious.”

Knight, 176 Wash. App. at 943. JS then jumped on Berniard. Berniard “threw JS off and began

hitting him with the butt of his firearm.” Knight, 176 Wash. App. at 943.

        Reese then dragged James through the kitchen and into the adjacent living room, where

they were out of sight. “Either Reese or Berniard shot James multiple times, causing fatal internal

bleeding.” Knight, 176 Wash. App. at 943.

        Immediately following the gunshots, the four intruders fled. After they left, Charlene

found James on the living room floor and called 911.

        James was declared dead at the scene. JS was treated at the hospital for bruising and

bleeding around his left ear. JS’s scars were still visible a year later. In addition to the rings, the

intruders took a PlayStation, an iPod, and a cellular phone from the Sanderses’ house.

        The next morning, Knight, Higashi, and Reese drove to California. On their way, they sold

the Sanderses’ PlayStation and Knight’s firearm. California police eventually arrested them on

unrelated charges.    After posting bail, Knight pawned James’s wedding ring, returned to

Washington, and turned herself into the police.




                                                  4
No. 49337-3-II


                                          II. PROCEDURE

A. TRIAL

       The State charged Knight with (1) first degree felony murder of James (Count I), (2) first

degree robbery of James (Count II), (3) second degree assault of JS (Count III), (4) first degree

robbery of Charlene (Count IV), (5) second degree assault of Charlene (Count V), and (6) first

degree burglary (Count VI). The State alleged that Knight acted as an accomplice to all of these

crimes and that one of the participants in the crime was armed with a firearm when each of the

crimes occurred.

       As to the first degree robbery charges, the jury instructions did not explicitly state that the

robberies were based on the theft of James’s and Charlene’s wedding rings. The instructions stated

that the jury had to find, “[t]hat in the commission of [the robbery] the defendant or an accomplice

was armed with a deadly weapon,” or “[t]hat in the commission of [the robbery] the defendant or

an accomplice inflicted bodily injury.” PRP, App. C (Jury Instruction 26).

       As to the felony murder charge, the jury instructions provided that the State was required

to prove that “the defendant or an accomplice committed Robbery in the First Degree.” PRP,

App. A (Instruction 9). The to convict jury instruction for the felony murder charge stated:

              To convict the defendant of the crime of Murder in the First Degree as
       charged in Count I, each of the following elements of the crime must be proved
       beyond a reasonable doubt:
             (1) That on or about April 28, 2010, the defendant or an accomplice
       committed Robbery in the First Degree;
                (2) That the defendant or an accomplice caused the death of James Sanders,
       Sr., in the course of or in furtherance of such crime;
               (3) That James Sanders, Sr. was not a participant in the crime of Robbery
       in the First Degree; and
               (4) That any of these acts occurred in the State of Washington.


                                                 5
No. 49337-3-II



PRP, App. A (Instruction 9).

              During closing argument, the State discussed the elements of each charge as set out

       in the court’s jury instructions and summarized the evidence supporting the elements of

       each charge. The State specifically argued that the first degree robberies of James and

       Charlene were based on the taking of James’s and Charlene’s wedding rings at gunpoint.

              Specifically, the State argued,

               I’m going to go through [the to convict jury instructions], briefly, the
       elements of these crimes have been admitted to by Ms. Knight and the evidence is
       clear that she committed each and every one of these crimes. The [S]tate has to
       prove on April [28], 2010, the defendant or an accomplice unlawfully took personal
       property from the person of James Sanders. You will recall this happened on April
       [28th] and the wedding ring was taken from Jim’s hand, leading directly to [Knight]
       because she pawned that wedding ring in California.

               The defendant intended to commit theft of property. She told the [S]tate
       that that was their intention was to rob the Sanders. It is against a person’s will by
       use of force, violence, or fear. Kyoshi Higashi pointed a gun at James Sanders. He
       pointed it at Charlene as well. She was beaten profusely, badly. The force or fear
       was used by the defendant or an accomplice to obtain or retain possession of the
       property. This was accomplished when he pointed the gun. It was facilitated when
       Amanda zip-tied Charlene, put her on the ground, Higashi zip-tied Jim Sanders,
       and his wedding ring was stolen.

               The [S]tate has to prove that either A or B, that the defendant or an
       accomplice was armed with a deadly weapon—and a firearm is a deadly weapon—
       or that the defendant or an accomplice inflicted bodily injury. And Jim Sanders
       was beaten. . . .

               The same thing with respect to robbery in the first degree in Count IV.
       That’s the robbery specific to Charlene. The same elements apply, and the [S]tate
       has to prove each and every one of them. No issue that it occurred on April 28th.
       Amanda Knight took the ring from Charlene’s finger. She admitted that they went
       there to rob the Sanders and the Sanders were held at gunpoint and zip-tied. The
       defendant’s accomplice, Kyoshi Higashi, brandished the initial firearm, and then
       YG and Reese came in with additional firearms. Charlene was beaten, kicked in
       the head, and sustained significant injury. Certainly Charlene didn’t offer her ring



                                                 6
No. 49337-3-II


       as a gift. It was taken from her by force and fear. Higashi pointed a gun at Charlene
       Sanders, and the defendant, Amanda Knight, zip-tied her and put her on the ground.
       Charlene was also kicked and beaten.

7 Verbatim Report of Proceedings (VRP) at 1002-04 (emphasis added).

       To prove the felony murder charge, the State focused on robbery of the rings, but the State

did not specify whether the felony murder charge was based on the robbery of James’s ring or the

robbery of Charlene’s ring:

               With respect to murder in the first degree, which is Count I in your jury
       instructions, again, no issue that this occurred on April 28. Charlene testified that
       her wedding ring was stolen, Jim’s wedding ring was stolen. The [S]tate has to
       prove that the defendant or an accomplice caused the death of someone who is not
       a participant in the crime. . . . Higashi shot and killed James Sanders, Senior, in the
       course of this robbery.

7 VRP at 1007 (emphasis added).

       During her closing argument, Knight admitted to her participation in the initial robbery of

James’s and Charlene’s rings. Knight claimed, however, that she had done so under duress from

Higashi, who had coerced her to participate in the Sanderses’ home invasion, the burglary, and the

robberies. Knight distanced herself from Berniard’s later “brutal” assaults of James and Charlene

by arguing that she had neither planned nor participated in these two assaults, which she claimed

she did not even witness. Knight, 176 Wash. App. at 946-47; 7 VRP at 1034.

       The jury found Knight guilty on all counts. The verdict form stated, “We, the jury, find

the defendant Guilty of the crime of Murder in the First Degree as charged in Count I.” PRP,

App. B. The verdict form did not specify which robbery was the predicate offense for the felony

murder conviction.




                                                 7
No. 49337-3-II


       At sentencing, Knight argued that the convictions for the two second degree assaults and

the two robberies should merge and that the conviction for the assault of James should merge into

the felony murder conviction. She also argued that, for sentencing purposes, all of her convictions

were based on the same criminal conduct and, therefore, she should only be sentenced on the first

degree felony murder conviction. During Knight’s sentencing argument, she confirmed that the

robbery of James was based on “the taking of the ring at gunpoint.” 8 VRP at 1076.

       In response, the State characterized Knight’s argument as a double jeopardy argument

asserting that the convictions for the two counts of second degree assault should merge into the

convictions for the robberies because the assaults elevated the degree of the robberies to first

degree robberies. During this argument, the State again emphasized that the robberies were

completed “when the rings were removed from Charlene[’s] finger and James[’s] finger,” so that

the robberies could not merge with the later assaults of Charlene and JS. 8 VRP at 1083-84.

       The trial court rejected Knight’s arguments and ruled that

       [T]he robbery, that is, of the ring, was completed before the assaults and the murder
       occurred. Therefore, although they occurred in the same place, [the first degree
       felony murder, the two robberies, and the assault of Charlene, did] not occur at the
       same time. The robbery of James[’s ring] was completed, as well as the robbery of
       Charlene Sanders, at the time their rings were stolen. And therefore, the murder
       and the assaults would not be the same criminal conduct because of that.

              In addition, we have a different person involved in the assaults, which is
       Clabon Berniard, and therefore, it’s a completely separate criminal act for that
       purpose.

8 VRP at 1090; Knight, 176 Wash. App. at 960.




                                                8
No. 49337-3-II


B. DIRECT APPEAL

        Knight appealed her convictions. In a published opinion, we rejected her arguments and

her claims in her statement of additional grounds for review in.

        We held that (1) the evidence was sufficient to support the two second degree assault

convictions, (2) Knight’s argument, that the second degree assault of Charlene and the first degree

robbery of Charlene merged, failed because the second degree assault was not used to elevate the

robbery to first degree robbery, (3) Knight did not receive ineffective assistance of counsel at

sentencing, (4) the convictions for first degree felony murder and first degree robbery of James

were not the same criminal conduct because the robberies were complete before the felony murder

and, therefore, the robberies were not committed at the same time as the felony murder, (5) the

first degree robbery of Charlene and the second degree assault of Charlene were not the same

criminal conduct because they were not committed at the same time, (6) the burglary and the other

offenses were not the same criminal conduct under the burglary antimerger statute,3 and (7)

Knight’s special verdict unanimity argument failed. The direct appeal mandated on March 7, 2014.

        Knight filed this PRP on July 14, 2016.

                                           ANALYSIS

        Knight argues that (1) her convictions for the first degree robbery of James (Count II) and

the first degree felony murder of James (Count I) violate double jeopardy because the convictions

merge, (2) because Whittaker changed the way the courts analyze the merger doctrine, we should

reconsider our prior holding that her convictions for the first degree robbery of Charlene (Count




3
    RCW 9A.52.050.


                                                  9
No. 49337-3-II


IV) and the second degree assault of Charlene (Count V) did not merge, (3) the evidence is

insufficient to support the convictions for the first degree felony murder of James (Count I) and

the two counts of the assault of Charlene (Count V) and JS (Count III) based on accomplice

liability, and (4) she received ineffective assistance of appellate counsel because appellate counsel

failed to properly present her merger arguments on direct appeal. These arguments fail.

                                               I. PRP STANDARDS

          A PRP is not a substitute for direct appeal and the availability of collateral relief is limited.

In re Pers. Restraint of St. Pierre, 118 Wash. 2d 321, 328-29, 823 P.2d 492 (1992). To be entitled to

relief, Knight must show either a constitutional violation that resulted in actual and substantial

prejudice or a nonconstitutional error that constituted a fundamental defect that inherently resulted

in a complete miscarriage of justice. In re Pers. Restraint of Lui, 188 Wash. 2d 525, 539, 397 P.3d
90 (2017) (citing In re Pers. Restraint of Cross, 180 Wash. 2d 664, 676-77, 327 P.3d 660 (2014)).

                                                  II. TIMELINESS

          The first question we must address is whether this petition is time barred. We hold that it

is not.

          Under RCW 10.73.090, no collateral attack on a judgment may be filed more than one year

after the judgment and sentence becomes final unless the judgment and sentence is invalid on its

face or each issue falls under one of the exceptions to the time bar stated in RCW 10.73.100. RCW

10.73.100 provides in relevant part:

                 The time limit specified in RCW 10.73.090 does not apply to a petition or
          motion that is based solely on one or more of the following grounds:
                  ....
                 (3) The conviction was barred by double jeopardy under Amendment V of
          the United States Constitution or Article I, section 9 of the state Constitution;


                                                     10
No. 49337-3-II


               (4) The defendant pled not guilty and the evidence introduced at trial was
       insufficient to support the conviction;

       Knight’s judgment and sentence became final on March 7, 2014, when we mandated

Knight’s direct appeal. RCW 10.73.090(3)(b). Knight filed this petition in July 2016, more than

one year after the direct appeal was final. Accordingly, Knight’s petition is time barred unless

each of the issues she now raises fall within one of the exceptions in RCW 10.73.100.

       Knight’s merger claims implicate double jeopardy, so they fall under the exception to the

time bar in RCW 10.73.100(3). Knight’s sufficiency of the evidence claim falls under the

exception in RCW 10.73.100(4). Thus, because each of these claims fall under an exception to

the one year time bar, we consider them on the merits.

                          III. DOUBLE JEOPARDY AND MERGER CLAIMS

       Knight first argues that (1) in order to avoid a double jeopardy issue, the first degree felony

murder and the first degree robbery of James convictions must merge, and (2) we should reconsider

our prior holding that the first degree robbery of Charlene and the second degree assault of

Charlene convictions did not merge because Whittaker changed the merger analysis. These

arguments fail.

A. LEGAL PRINCIPLES

       The federal and state double jeopardy clauses prohibit the imposition of multiple

punishments for the same offense. In re Pers. Restraint of Orange, 152 Wash. 2d 795, 815, 100 P.3d
291 (2004); see U.S. CONST. amend V; WASH. CONST. art. I, § 9. Double jeopardy involves

questions of law that we review de novo. State v. Freeman, 153 Wash. 2d 765, 770, 108 P.3d 753

(2005). “‘The double jeopardy doctrine protects a criminal defendant from being (1) prosecuted a




                                                 11
No. 49337-3-II


second time for the same offense after acquittal, (2) prosecuted a second time for the same offense

after conviction, and (3) punished multiple times for the same offense.’” State v. Fuller, 185
Wash. 2d 30, 33-34, 367 P.3d 1057 (2016) (quoting State v. Linton, 156 Wash. 2d 777, 783, 132 P.3d
127 (2006)).

         Freeman outlined a three-part inquiry to apply to double jeopardy claims. Freeman, 153
Wash. 2d at 771-73. First, we search for express or implicit legislative intent to punish the crimes

separately. Freeman, 153 Wash. 2d at 771-72. Second, if there is no clear statement of legislative

intent, we may apply the “same evidence” or Blockburger4 test, which asks if the crimes are the

same in law and in fact. Freeman, 153 Wash. 2d at 772. And third, we may use the merger doctrine

to discern legislative intent where the degree of one offense is elevated by conduct constituting a

separate offense.5 Freeman, 153 Wash. 2d at 772-73; see State v. Kier, 164 Wash. 2d 798, 804, 194
P.3d 212 (2008) (stating the inquiry is a “three-part test”).

         Knight does not address the first two prongs of the Freeman inquiry. She argues only that

the merger doctrine applies here. Accordingly, we address only the applicability of the merger

doctrine. See Kier, 164 Wash. 2d at 805 n.1 (analyzing only the applicability of the merger doctrine

where neither party suggested that the analysis under steps (1) and (2) would differ from Freeman).




4
    Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed. 306 (1932).
5
  We acknowledge that case law suggests that merger may be raised as a stand-alone claim. See
e.g. State v. Novikoff, 1 Wn. App.2d 166, 172-73, 404 P.3d 513 (2017). But that is not the case
here because Knight expressly raises her merger argument in the context of a double jeopardy
claim and Freeman establishes that merger can be examined as part of a double jeopardy analysis.
Freeman, 153 Wash. 2d at 771-73.


                                                  12
No. 49337-3-II


       Merger claims may be raised for the first time on review. See State v. Ralph, 175 Wash. App.
814, 823, 308 P.3d 729 (2013). The merger doctrine is a rule of statutory construction that applies

only when the legislature has clearly indicated that in order to prove a particular degree of crime,

the State must prove not only that a defendant committed the crime but that the crime was

accompanied by an act that is defined as a crime elsewhere in the criminal statutes. State v.

Vladovic, 99 Wash. 2d 413, 420-21, 662 P.2d 853 (1983). Under the merger doctrine, we presume

that “the legislature intended to punish both offenses through a greater sentence for the greater

crime.” Freeman, 153 Wash. 2d at 773.

       Despite this presumption, Freeman recognizes an exception to the merger doctrine that

focuses on the individual facts of the case. Freeman, 153 Wash. 2d at 779. Even if two convictions

appear to merge on an abstract level, the convictions may be punished separately if each conviction

has an independent purpose or effect. Freeman, 153 Wash. 2d at 773. In other words, offenses that

might otherwise merge may be punished separately “when there is a separate injury to . . . ‘the

person or property of the victim or others, which is separate and distinct from and not merely

incidental to the crime of which it forms an element.’” Freeman, 153 Wash. 2d at 778-79 (quoting

State v. Frohs, 83 Wash. App. 803, 807, 924 P.2d 384 (1996)). Freeman underscored the need for

a reviewing court to take a “hard look at each case” based on its facts, the charged crimes, and

even the jury instructions in the case. Freeman, 153 Wash. 2d at 774; Kier, 164 Wash. 2d at 811-12

(examining the jury instructions when evaluating defendant’s merger argument).

B. THE ROBBERY AND FELONY MURDER

       Knight argues that the convictions for the first degree robbery of James and the felony

murder of James violate double jeopardy because the convictions merge. Specifically, she argues



                                                13
No. 49337-3-II


that under Whittaker, because the jury instructions did not specify which first degree robbery

charge was the predicate offense for the first degree felony murder charge, the rule of lenity

requires us to assume that the predicate offense was the first degree robbery of James and there

was “no ‘independent purpose’ between the robbery and the felony murder.”6 PRP at 11. Even

presuming, but not deciding, that the rule of lenity7 requires us to use the robbery of James’s ring

as the predicate offense for the felony murder, this argument fails because the robbery of James’s

ring had an independent purpose or effect from the felony murder.8




6
  Knight argues in her reply that the first degree robbery of James was not complete when James’s
ring was taken because it was an ongoing home invasion robbery. This argument was not clear in
her opening briefing, and we can decline to address a new issue raised in a responsive brief.
Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992). But even if
we were to consider this argument, it has no merit because, as Knight later admits in her
supplemental PRP, the State clearly limited the robberies to the robberies of the rings.
7
  Although the rule of lenity generally applies when statutes are ambiguous, it may also apply in
the context of merger. See Kier, 164 Wash. 2d at 811-14 (applying the rule of lenity to appellant’s
merger argument); State v. Roberts, 117 Wash. 2d 576, 586, 817 P.2d 855 (1991) (when a statute is
ambiguous, “The rule of lenity requires the court to adopt an interpretation most favorable to the
criminal defendant.”).
8
 To the extent Knight is arguing that Whittaker changes the independent purpose or effect test,
we disagree. Although the Whittaker court addressed merger, it did not discuss the independent
purpose or effect test. Whittaker, 192 Wash. App. at 409-16.



                                                14
No. 49337-3-II


       Here, the evidence showed that Higashi pulled out a gun, zip-tied James’s hands behind

his back, and either he or Knight removed James’s ring. Knight, 176 Wash. App. at 942; RP 581,

693. The State argued and proved that the first degree robbery of James’s ring was completed

when Higashi threatened Charlene with a firearm and either he or Knight removed James’s ring.9

Knight, 176 Wash. App. at 954; VRP 581, 693, 997-1003; 7 VRP at 1030. Knight also admitted

during closing argument that the purpose of the robbery was to obtain the Sanderses’ property, the

rings, and engage in a home invasion. Knight, 176 Wash. App. at 947; 7 VRP at 1036-37.

       The felony murder to convict instruction did not, however, specify which of the two

charged first degree robberies was the predicate offense. To prove the felony murder charge, the

State relied on the following facts and evidence: (1) the murder of James happened after the

robbery of James’s ring was complete, (2) once Higashi or Knight took James’s ring, the charged

robbery was complete, (3) the murder of James took place after Berniard kicked Charlene in the

head, pointed a gun at her head, and started to countdown after threatening to kill her if she did not

disclose the location and combination of the safe and Berniard forced James to the garage to open

the safe, and (4) Berniard first shot James when James began to fight him, while they were in the

garage and then he and/or Reese fatally shot James several more times after dragging him into the

living room.




9
  The dissent at 24 asserts that we misread Knight because Knight does not say that the robbery of
James’s ring was complete at this point. But we are not saying that Knight says this. We merely
cite to Knight for facts. The conclusion that the robbery of James’s ring (and Charlene’s) was
complete when the rings were removed is our legal conclusion.




                                                 15
No. 49337-3-II


       The subsequent felony murder of James resulted from the later actions committed by two

other co-accomplices, Berniard and Reese, with Knight as an accomplice. The felony murder of

James did not occur until after the robbery of the rings was complete and Knight’s accomplices

were attempting to rob the Sanderses’ safe.10 Further, the injury sustained by James during his

murder (James’ death) was distinct from the injury he sustained during the robbery of his ring (the

loss of his ring). Thus, the robbery of James’s ring was an “injury to . . . ‘the person or property

of the victim or others, which [wa]s separate and distinct from” the force used in the murder of

James. See Freeman, 153 Wash. 2d at 778-79 (quoting Frohs, 83 Wash. App. at 807). Thus, under

Freeman, we hold that Knight’s convictions for the first degree robbery of James and the felony

murder of James do not merge and thus, Knight’s double jeopardy claim on this basis fails.

     IV. FIRST DEGREE ROBBERY OF CHARLENE AND SECOND DEGREE ASSAULT OF CHARLENE

       Knight argues that Whittaker has changed the analysis for the merger doctrine articulated

in Freeman. Knight also argues that in the interests of justice under RAP 16.4(d), we should

reconsider the holding on direct appeal that the convictions for first degree robbery of Charlene


10
   By saying that the robbery of the rings was complete, we do not imply, as the dissent suggests,
that the predicate offense for the felony murder was an uncharged attempted robbery. Dissent
at 25. We are referring to the completed robberies of the rings in relation to the defendants’ later
acts to demonstrate that the predicate robbery was not sufficiently intertwined with the robbery of
the rings to justify merger.
       Furthermore, to the extent the dissent suggests that the independent purpose and effect test
does not apply when the predicate robbery is considered a transactional crime, that approach would
mean that felony murders based on the predicate offense of robbery could never merge. Case law
does not support that conclusion. See e.g. State v. Saunders, 120 Wash. App. 800, 820-24, 86 P.3d
232 (2004) (holding that defense counsel was not ineffective for failing to argue that the predicate
offenses of rape, robbery, and kidnapping merged with the felony murder conviction because the
predicate offenses were not sufficiently intertwined with the murder and were separate and distinct
for purposes of merger analysis); see also State v. Peyton, 29 Wash. App. 701, 720, 630 P.2d 1362
(1981) (refusing to merge predicate robbery with felony murder).


                                                16
No. 49337-3-II


(Count IV) and the two counts of second degree assault of Charlene (Count V) and JS (Count III)

did not merge. Because we hold that Whittaker does not change the merger doctrine, we decline

to reconsider our prior holding on direct appeal.

       In Whittaker, the defendant was convicted of one count of felony stalking and one count

of felony violation of a protection order. On appeal, the defendant argued that his convictions

merged because the stalking verdict failed to specify which violation of the court’s protection order

elevated the conviction to a felony. Division One of this court applied the well-established rule

for merger and recognized the exception to the merger doctrine articulated in Freeman. In its

analysis, the court explained:

               Specifically, to convict [the defendant] of felony stalking, the jury had to
       find at least two instances of either harassment or following and at least one
       violation of the court order. To convict [the defendant] of violation of the court
       order, the jury had to find that [the defendant] violated the protection order at least
       once. But the jury verdict is silent on which incidents it chose to reach its verdicts.
               For example, the jury could have found that [the defendant] repeatedly
       followed [the victim] on January 3 based on the incident we earlier described that
       occurred at her salon. One of these two “followings” could also have served as the
       basis for finding him guilty of violation of the court order protecting [the victim].
               Of course, this incident at the salon does not exclude the possibility that the
       jury could also have based its stalking conviction on [the defendant’s] repeatedly
       harassing [the victim] by text and otherwise prior to January 3 and during the
       charging period. But this possibility does nothing to clarify what the jury actually
       did in this case. Thus, this alternative scenario does not cure the problem of the
       ambiguous verdict. We simply cannot exclude the possibility that the jury
       convicted on the basis of the first scenario that we described above. The rule of
       lenity applies. The convictions must merge.

Whittaker, 192 Wash. App. at 415-16 (footnote omitted).

       Knight claims that the analysis in Whittaker demonstrates that the merger doctrine must be

analyzed based on the jury instructions and the jury verdicts alone. Knight also claims that, by




                                                 17
No. 49337-3-II


following Whittaker, we no longer consider the individual facts of the case to determine whether

certain counts should merge. We disagree because Knight misreads Whittaker.

       Whittaker does not address the independent purpose or effect exception to the merger

doctrine. The court there never reached the issue of whether the independent purpose or effect

exception applied because the ambiguous jury verdict did not allow the court to determine which

violation of the court’s protection order elevated the stalking to a felony. Whittaker, 192 Wash. App.

at 415-16.

       Whittaker only addresses the first part of the merger doctrine—whether one offense raises

the degree of another offense. It does not address the independent purpose or effect exception to

the merger doctrine, which is the issue here. Accordingly, Whittaker does not change the law or

analysis of the merger doctrine or the independent purpose or effect exception under Freeman.

       As to Knight’s claim that we should reconsider our prior holding, a petitioner may not

renew a claim that was raised and rejected on the merits on direct appeal unless the petitioner

shows that the interest of justice require reconsideration under RAP 16.4(d). In re Pers. Restraint

of Yates, 177 Wash. 2d 1, 17, 296 P.3d 872 (2013). On direct appeal, we addressed whether the

convictions for the assault and the robbery of Charlene merged. Knight, 176 Wash. App. at 953. In

rejecting Knight’s merger argument, we relied on the well-established principles for merger

articulated in Freeman and held that the second degree assault of Charlene was not necessary to

elevate the degree of the robbery of Charlene to first degree. Knight, 176 Wash. App. at 953-56.

And as explained above, Whittaker does not change the law regarding the merger doctrine or its

application here. Accordingly, there are no grounds for reconsidering Knight’s merger argument

in her PRP.



                                                18
No. 49337-3-II


                                 V. SUFFICIENCY OF THE EVIDENCE

       Knight next argues that if we reject her merger arguments, there was insufficient evidence

to support her convictions for first degree felony murder (Count I) or the second degree assaults

of Charlene (Count V) and of JS (count III) because she was not an accomplice to those crimes.

She further argues that if we hold that the robberies were complete when the rings were taken,

there was insufficient evidence that the killing took place in the course of or in furtherance of the

robbery. We disagree.

       A petitioner claiming insufficiency of the evidence admits the truth of the State’s evidence.

State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). All inferences from the evidence

must be drawn in favor of the State and most strongly against the petitioner. Salinas, 119 Wash. 2d

at 201. Sufficient evidence exists to support a conviction if any rational trier of fact could find the

essential elements of the crime beyond a reasonable doubt. State v. Hosier, 157 Wash. 2d 1, 8, 133
P.3d 936 (2006). These standards are the same for appeals and PRPs. See In re Pers. Restraint of

Martinez, 171 Wash. 2d 354, 364, 256 P.3d 277 (2011).

       Knight argues that she was only an accomplice to the robberies and that if we hold that

those robberies were completed when the rings were taken from James and Charlene, she could

not be an accomplice to the felony murder or the second degree assaults of Charlene and JS. We

disagree.

       Although the charged robberies were complete when the rings were taken, there was

sufficient evidence to allow the jury to conclude that Knight agreed to participate in more than just

the robbery of the rings. The fact that Knight continued to search the house for additional items

to steal would allow the jury to conclude that Knight had also agreed to participate in a broader



                                                  19
No. 49337-3-II


robbery, a home invasion, and that the later assaults of Charlene and JS and the later felony murder

of James were related to the broader robbery, the home invasion. Because the robberies were not

all completed at the time when Charlene and JS were assaulted and when James was murdered,

her sufficiency of the evidence claim fails.

       In addition, even if we conclude that the robberies of the rings were the predicate offenses

for the felony murder and that those offenses were completed, there was still sufficient evidence

to prove that the killing took place during the course of or in furtherance of the robberies because

“[a] homicide is deemed committed during the perpetuation of a felony, for the purpose of felony

murder, if the homicide is within the ‘res gestae’ of the felony, i.e., if there was a close proximity

in terms of time and distance between the felony and the homicide.” State v. Leech, 114 Wash. 2d
700, 706, 790 P.2d 160 (1990). In Leech, the court held that although the crime of arson was

complete when the defendant intentionally set a fire, the death of a firefighter that occurred while

the fire was still burning was close enough in time and place to the arson to be within the res gestae

of that felony. 114 Wash. 2d at 708. Here, as in Leech, even if we presume that the robberies were

completed when the rings were taken, James’s death still occurred in close proximity in terms of

time and distance to the felony. The death occurred shortly after the rings were taken and before

Knight and her accomplices left the home where the robbery took place. Accordingly, Knight’s

sufficiency of the evidence argument fails.

                  VI. INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL CLAIM

       Finally, Knight argues that she received ineffective assistance of appellate counsel because

appellate counsel failed to adequately brief the merger arguments that Knight has presented in this

PRP. We disagree.



                                                 20
No. 49337-3-II


       To prevail on a claim of ineffective assistance of appellate counsel, a petitioner must show

that (1) the legal issue appellate counsel failed to raise had merit and (2) the petitioner was actually

prejudiced by the failure to raise or adequately raise the issue. In re Pers. Restraint of Dalluge,

152 Wash. 2d 772, 787, 100 P.3d 279 (2004). Because the legal issues Knight asserts that her

appellate counsel failed to adequately raise have no merit, Knight’s ineffective assistance of

appellate counsel claim fails.

                                           CONCLUSION

       We deny Knight’s PRP.



                                                       SUTTON, J.
 I concur:



BJORGEN, P.J.




                                                  21
No. 49337-3-II


       MELNICK, J. — (Dissent) I respectfully dissent from the majority’s conclusion that Amanda

Christine Knight’s convictions for felony murder in the first degree and robbery in the first degree

do not merge. It is based on an incorrect interpretation of the facts of this case and the law.

       The State charged Knight with felony murder in the first degree and robbery in the first

degree. The predicate felony for the felony murder was robbery in the first degree.

I.     FELONY MURDER

       A person is guilty of felony murder in the first degree if, in relevant part, she commits, or

attempts to commit, “robbery in the first degree . . . and in the course of or in furtherance of such

crime or in immediate flight therefrom, he or she, or another participant, causes the death of a

person other than one of the participants.” RCW 9A.32.030(1)(c).

       In a felony murder prosecution, the intent to commit the predicate felony substitutes for

the mens rea that is otherwise necessary to establish murder. State v. Craig, 82 Wash. 2d 777, 781,

514 P.2d 151 (1973); State v. Muhammad, 4 Wash. App. 2d 31, 63, 419 P.3d 419, review granted,

428 P.3d 1177 (2018). Where the predicate felony is robbery, if the killing and the robbery are

parts of the same transaction, it is immaterial if the property is taken before or after the killing.

Craig, 82 Wash. 2d at 781-82; State v. Coe, 34 Wash. 2d 336, 341, 208 P.2d 863 (1949).

       The trial court instructed the jury that to convict Knight of murder in the first degree, the

State had to prove beyond a reasonable doubt that “the defendant or an accomplice committed

Robbery in the First Degree [and] . . . the defendant or an accomplice caused the death of James




                                                 22
No. 49337-3-II


Sanders, Sr, 11 in the course of or in furtherance of such crime.” Pers. Restraint Petition (PRP)

App. A (Instr. 9).

        In closing argument, the State argued that the felony murder was based on the robbery of

the rings.

        With respect to murder in the first degree, which is Count I in your jury instructions,
        again, no issue that this occurred on April 28. Charlene testified that her wedding
        ring was stolen, Jim’s wedding ring was stolen. The state has to prove that the
        defendant or an accomplice caused the death of someone who is not a participant
        in the crime. Excuse me. Higashi shot and killed James Sanders, Senior, in the
        course of this robbery.

Report of Proceedings (RP) at 1007.12

        The majority holds that Knight’s conviction of first degree robbery does not merge with

felony murder. The majority’s decision rests on the grounds that James’s death occurred not in

the course of or in furtherance of the robbery in the first degree, but of a separate attempted

robbery. Not only did the court fail to instruct in this manner, the State never argued this theory.

The majority’s decision is not supported by the record before us or the established law.




11
  To follow the majority and because the victims share the same last name we refer to James by
his first name. We intend no disrespect.
12
   The State’s supplemental briefing argues, “There is ample evidence in the record to support the
State’s theory that the felony murder occurred based on the robbery of the safe and not of the rings,
giving an independent purpose to each robbery.” Suppl. Br. Resp’t at 3. The State never argued
this theory at trial, and the theory is contrary to the jury instructions. In addition, the State could
not have argued this theory because there was only an attempted robbery of the safe. The State
only charged and alleged a completed robbery, not an attempted robbery.


                                                  23
No. 49337-3-II


II.    ROBBERY

       The majority’s decision is premised on an assumption that the first degree robbery was

“complete” after Knight took James’s ring, and therefore the robbery was independent from the

killing. This premise is contrary to the transactional analysis of robbery.

       Washington has adopted a “transactional” analysis of robbery. State v. Handburgh, 119
Wash. 2d 284, 290, 830 P.2d 641 (1992); State v. Truong, 168 Wash. App. 529, 535-36, 277 P.3d 74

(2012). Until the defendant has escaped, the taking is considered to be ongoing. Truong, 168 Wn.

App. at 535-36; State v. Manchester, 57 Wash. App. 765, 770, 790 P.2d 217 (1990). “The definition

of ‘robbery’ thus includes ‘violence during flight immediately following the taking.’” Truong,
168 Wash. App. at 536 (quoting Manchester, 57 Wash. App. at 770). The Handburgh court noted,

“Implicit in the Manchester holding is the assumption a taking can be ongoing or continuing so

that the later use of force to retain the property taken renders the actions a robbery.” Handburgh,
119 Wash. 2d at 290.

       The majority asserts that the “State argued and proved that the first degree robbery of

James’ ring was completed when Higashi threatened Charlene with a firearm and either he or

Knight removed James’s ring.” Majority at 14-15 (emphasis added) (citing State v. Knight, 176
Wash. App. 936, 954, 309 P.3d 776 (2013)). However, Knight does not discuss when Knight or an

accomplice completed the robbery of James’s ring. “[T]he record shows that this first-degree

robbery was completed when Higashi threatened Charlene with a firearm and Knight removed

Charlene’s wedding ring.” Knight, 176 Wash. App. at 9554




                                                 24
No. 49337-3-II


       The majority’s decision is also contrary to State v. Roberts, 142 Wash. 2d 471, 512-13, 14
P.3d 713 (2000), and State v. Cronin, 142 Wash. 2d 568, 579, 14 P.3d 752 (2000). The court

emphasized that for a defendant to be guilty as an accomplice, the state must show she possessed

general knowledge she aided the commission of the crime, not just any crime. Roberts, 142 Wash. 2d

at 512-13; Cronin, 142 Wash. 2d at 579.

       In the present case, the court instructed the jury that it must find that Knight, acting as a

principal or an accomplice, caused the death of another in the course of and in furtherance of

robbery in the first degree, not of a separate attempted robbery.

       Based on the transactional view of robbery, the charged robbery was ongoing and not

completed until Knight and her accomplices escaped. It was not completed when Knight and her

accomplices took the rings. Contrary to the majority’s conclusion, James was killed in the course

of and furtherance of the robbery in the first degree.

III.   MERGER13

       Knight argues that her robbery conviction merges with her conviction for felony murder.14

The majority holds that the robbery conviction does not merge with felony murder because the

robbery had an “independent purpose or effect from the felony murder.” Majority at 14. I disagree

with the majority.




13
  I am aware that the Supreme Court has accepted review of a similar issue in Muhammad, 4 Wn.
App. 2d 31. However, the court may only rule on the double jeopardy issue and not the merger
one.
14
  Knight is only arguing merger and not double jeopardy. This position is clear since her briefs
do not cite to or reference applicable federal or state constitutional provisions.


                                                 25
No. 49337-3-II


       “The merger doctrine, independent of double jeopardy concerns, evaluates whether the

legislature intended multiple crimes to merge into a single crime for punishment purposes. The

merger doctrine applies only when, in order to prove a more serious crime, the State must prove

an act that a statute defines as a separate crime.” State v. Novikoff, 1 Wash. App. 2d 166, 172-73,

404 P.3d 513 (2017) (assault providing factual basis for fourth degree assault was also element of

no contact order violation). “Whether the merger doctrine bars double punishment is a question

of law that we review de novo.” State v. Williams, 131 Wash. App. 488, 498, 128 P.3d 98 (2006),

adhered to on remand, 147 Wash. App. 479, 195 P.3d 578 (2008).

       “The merger doctrine applies when the legislature clearly indicates that it did not intend to

impose multiple punishments for a single act that violates several statutory provisions.”

Muhammad, 4 Wash. App. 2d at 63-64 (citing State v. Vladovic, 99 Wash. 2d 413, 420-21, 662 P.2d
853 (1983)). “[W]hen the degree of one offense is raised by conduct separately criminalized by

the legislature, we presume the legislature intended to punish both offenses through a greater

sentence for the greater crime.” State v. Freeman, 153 Wash. 2d 765, 772-73, 108 P.3d 753 (2005).

“Generally, a predicate offense will merge into the second crime, and the court may not punish the

predicate crime separately.” Muhammad, 4 Wash. App. 2d at 63.

       We look to the statutory elements of each crime to assess “whether the legislature intended

to impose a single punishment for a homicide committed in furtherance of or in immediate flight

from an armed robbery.” Williams, 131 Wash. App. at 498. “The offenses merge if the essential

elements of the homicide include all the elements of the robbery, such that the facts establishing

one necessarily also establish the other.” Williams, 131 Wash. App. at 498 (citations omitted); cf.

Pers. Restraint of Schorr, 191 Wash. 2d 315, 326, 422 P.3d 451 (2018) (noting that if the defendant



                                                26
No. 49337-3-II


had pleaded guilty to first-degree felony murder predicated on first-degree robbery, first-degree

felony murder would merge with the first-degree robbery). The robbery would not merge only if

it was “merely incidental” to the homicide. Williams, 131 Wash. App. at 499.

         We do, however, apply an exception to the merger doctrine where the two offenses do not

intertwine. Muhammad, 4 Wash. App. 2d at 63; see State v. Harris, 167 Wash. App. 340, 355, 272
P.3d 299 (2012) (holding merger doctrine applicable when one crime incidental to commission of

second crime). The two crimes “may be punished separately if the defendant’s conduct forming

one crime demonstrates an independent purpose or effect from the second crime.” Muhammad, 4
Wash. App. 2d at 63 (citing State v. Kier, 164 Wash. 2d 798, 804, 194 P.3d 212 (2008)). “[I]f the

predicate crime injures the person or property of the victim or others in a separate and distinct

manner from the crime for which it serves as an element, the crimes do not merge.” Muhammad,

4 Wash. App. 2d at 64 (citing Harris, 167 Wash. App. at 355).

         A.     Knight’s Convictions of Felony Murder and First Degree Robbery are Intertwined

         The statute and the established precedent demonstrate the intertwinement between the

robbery and the killing. Knight was convicted of first degree felony murder,15 which “expressly

require[s] an associated conviction for another crime.” Williams, 131 Wash. App. at 499. A person

is guilty of murder in the first degree when: “He or she commits or attempts to commit the crime

of . . . (1) robbery in the first or second degree . . . and in the course of or in furtherance of such

crime or in immediate flight therefrom, he or she, or another participant, causes the death of a

person other than one of the participants.” RCW 9A.32.030(1)(c) (emphasis added). A separate




15
     RCW 9A.32.030(1)(c).


                                                  27
No. 49337-3-II


conviction for the predicate crime is, therefore, contrary to the legislative intent and the offenses

merge. Williams, 131 Wash. App. at 499. The plain language of RCW 9A.32.030 necessarily

requires that the killing be intertwined with the predicate robbery. In this case it is the robbery in

the first degree.

        In Williams, the court concluded that the predicate offense of attempted robbery merged

with the felony murder conviction. 131 Wash. App. at 497. The court rejected the state’s argument

that the attempted robbery was factually disconnected from the felony murder or served a different

purpose or intent from it. Williams, 131 Wash. App. at 498. In so doing, it ruled the robbery was

integral to the killing.

        If, as the State suggests, the jury found the attempted robbery was complete when
        Mr. Williams took some undefined substantial step earlier in the evening, then it
        could not have found that the shooting was in furtherance of or in flight from that
        attempt. And the first degree murder conviction could not stand. Likewise, the
        State’s assertion that the two crimes were completely unrelated is inconsistent with
        the felony murder charge.

Williams, 131 Wash. App. at 499.

        Similarly here, if, as the State suggests, the robbery was completed after Knight or her

accomplices took James’s ring, then the jury could not have found that the shooting was in

furtherance of or in flight from that robbery, and the murder in the first degree conviction could

not stand. And, the State’s assertion that the killing and robbery have unrelated purposes is

inconsistent with the felony murder charge. The majority’s conclusion appears to ignore critical

language in both the felony murder statute and court’s instructions to the jury.

        The majority’s holding is inapposite to the jury’s finding that the killing was in the course

of or furtherance of the robbery. The majority fails to explain how the robbery had ended and had




                                                 28
No. 49337-3-II


an independent purpose from the killing, but also that the killing occurred in the course of or

furtherance of the robbery. The majority essentially holds that a defendant can be convicted of

and sentenced for first degree felony murder where the killing was not committed in the course of

the predicate felony. The majority’s conclusion contradicts the legislature’s clear intent in

requiring that first degree felony murder be based on a killing committed during the course of or

furtherance of an enumerated felony. See RCW 9A.32.030.

       Even ignoring the contradiction with RCW 9A.32.030 and the jury instructions, the record

demonstrates that the robbery and killing were intertwined.       Knight and her accomplices

committed a home invasion robbery in Lake Stevens, Washington. Knight, 176 Wash. App. at 941.

One accomplice contacted Knight and said he wanted to commit another robbery. They targeted

James, arrived at his house, zip-tied Charlene and James and forced them to lay face down on the

floor. One of Knight’s accomplices held a gun to the back of Charlene’s head, and repeatedly

yelled at Charlene and James, demanding to know where their safe was located. Ultimately,

Charlene told Knight’s accomplices that there was a safe. James was led to the garage to open the

safe. James told the intruders a code for the safe, and then broke free of the zip ties and began

fighting with Knight’s accomplice. During that fight, James was shot.

       In short, the record demonstrates that during the commission of the home-invasion robbery,

James fought with Knight’s accomplices in an effort to stop the robbery, and Knight’s accomplice

shot James. Knight’s accomplices’ use of force was intertwined with facilitating the ongoing

robbery. See Freeman, 153 Wash. 2d at 778-79 (noting that force used to intimidate a victim into

providing property “is often incidental” to robbery); see also Truong, 168 Wash. App. at 536

(holding that under Washington’s transactional analysis of robbery, “the taking is ongoing until



                                               29
No. 49337-3-II


the assailant has effected an escape”). I would hold that Knight’s conviction for robbery in the

first degree merges with first degree felony murder, and that there was not an independent purpose.

       B.      The Majority’s Reliance on the Amount of Force is Misplaced

       Lastly, I believe that the majority’s emphasis on the amount of force used is contrary to

established precedent. The majority assumes, without support or explanation, that a difference in

the injuries sustained in the robbery and in the killing demonstrates that the amount of force used

in the robbery is distinct from and had an independent purpose from the amount of force used in

the killing. Then, based on this flawed premise, the majority concludes that: “Thus, the robbery

of James’s ring was an ‘injury to the person or property of the victim or others, which [wa]s

separate and distinct from’ the force used in the murder of James.” Majority at 16. The majority

reasons that the force used in the robbery was an injury, and that injury was separate from the force

used in the killing. I respectfully disagree with this construction. Our inquiry is not into the

amount or reasonableness of the force used. “The test is not whether the defendant used the least

amount of force to accomplish the crime.” Freeman, 153 Wash. 2d at 779. The appropriate inquiry

in determining whether the exception to merger applies is whether the “unnecessary force had a

purpose or effect independent of the crime.” Freeman, 153 Wash. 2d at 779. “The grievousness of

the harm is not the question.” Freeman, 153 Wash. 2d at 779.

       The majority does not explain how the force used is an injury in itself or how a difference

in injuries demonstrates a difference in the amount of force used. Most importantly, the majority

fails to explain how the amount of force used is relevant to our inquiry into whether the crimes

have an independent purpose or effect for purposes of evaluating whether Knight can properly be

punished for both crimes.



                                                 30
No. 49337-3-II


       In Freeman, the defendant held the victim at gunpoint and demanded the victim’s

valuables. 153 Wash. 2d at 769. When the victim did not immediately comply, the defendant shot

the victim. Freeman, 153 Wash. 2d at 769. The court held that assault in the second degree merged

with robbery in the first degree, and that the independent purpose exception did not apply.

Freeman, 153 Wash. 2d at 779.

       The court reasoned that “[u]sing force to intimidate a victim into yielding property is often

incidental to the robbery.” Freeman, 153 Wash. 2d at 779. And while shooting the victim was an

unnecessary use of force, that unnecessary force was used to facilitate the robbery. Freeman, 153
Wash. 2d at 779. “[T]his exception does not apply merely because the defendant used more violence

than necessary to accomplish the crime.” Freeman, 153 Wash. 2d at 779.

       Our inquiry is whether the unnecessary use of force had a purpose independent from

facilitating the robbery. See Freeman, 153 Wash. 2d at 778-79. Knight’s accomplices restrained

James at gunpoint in order to facilitate the ongoing robbery of the Sanders’s home. James broke

free and attempted to fight back. In that process, Knight’s accomplice shot and killed James.

There is no evidence that Knight’s accomplice shot James with some other motive than to facilitate

the home-invasion robbery.




                                                31
No. 49337-3-II


       In Freeman, the court asked if “the commission of the ‘included’ crime [had] an

independent purpose or effect from the other crime?” 153 Wash. 2d at 778. The majority, however,

has turned this question around and instead asks if the killing had an independent purpose or effect

from the attempted robbery. As discussed previously, the majority’s reliance on an attempted

robbery is misplaced. In addition, contrary to law, the majority is looking to see if the “other

crime” had an independent purpose from the “included” crime.

       For all of the reasons stated above, I respectfully dissent.




                                                              Melnick, J.




                                                 32